Citation Nr: 1415217	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial evaluation in excess of 10 percent prior to December 5, 2013, and 50 percent from December 5, 2013, for bilateral hearing loss disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1955 to October 1957. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from a January 2012 rating decision from the Department of Veterans Affairs, Regional Office located in Houston, Texas (RO), which awarded service connection for bilateral hearing loss and assigned a 10 percent evaluation, effective from April 5, 2011, and denied service connection for tinnitus. 

On his April 2012 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during a videoconference hearing.  He was scheduled for a hearing in August 2013.  The Veteran later informed the RO that he would not be able to attend the scheduled hearing and he asked that his appeal continue onto the Board without delay.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

In October 2013, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include a new VA audiology examination.  Based on the findings from a December 5, 2013 VA examination report, the AMC increased the assigned evaluation from 10 to 50 percent disabling for bilateral hearing loss disability, effective from the date of the examination report.  Since the Veteran is presumed to seek the maximum available benefit for a disability, the claim for increased ratings remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This is a paperless appeal in which the record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management Benefits System.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that the Veteran has current diagnosis of tinnitus. 

2.  For the period prior to December 5, 2013, the Veteran's bilateral hearing loss disability is shown to be manifested by no more than a pure-tone average of 67.5 decibels with 92 percent speech discrimination (Level II) in the right ear, and a pure-tone average of 72.5 decibels with 90 percent speech discrimination (Level VI) in the left ear, and difficulty hearing conversations.

3.  For the period since December 5, 2013, the date of a VA audiology examination, the Veteran's bilateral sensorineural hearing loss is shown to be manifested by no more a pure-tone average of 68 decibels with 52 percent speech discrimination (Level VIII) in the right ear, and a pure-tone average of 74 decibels with 56 percent speech discrimination (Level VIII) in the left ear, and difficulty hearing conversations even with the assistance of his hearing aids.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to an initial evaluation in excess of 10 percent prior to December 5, 2013 for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2013)

3.  The criteria for entitlement to an initial evaluation in excess of 50 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

In October 2013, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding records from the Social Security Administration (SSA), outstanding identified private medical records as well as schedule the Veteran for a VA audiology examination.  The Veteran's claim was then to be readjudicated. 

Pursuant to the Board's remand instructions, attempts were made to obtain records from SSA, but a December 2013 response showed that any records had been destroyed and were no longer available.  The Veteran was informed of the inability to obtain the SSA records in a January 2014 notice letter.  Also, attempts to obtain identified private audiology records from Beltones were unsuccessful.  The record shows that two attempts were made to obtain the identified records without response.  The Veteran was notified of VA inability to obtain those identified private records in a January 2014 notice letter.  Additionally, the Veteran was afforded a VA audiology examination in December 2013 and a report of the examination was associated with his claims folder.  The Veteran's claims were readjudicated via the February 2014 supplemental statement of the case (SSOC). 

Accordingly, the Board's remand instructions have been substantial compliance with the Board's 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper VCAA notice must inform the claimant of any information and evidence not in the record that is necessary to substantiate the claim; that VA will seek to provide; that the claimant is expected to provide; and how the degree of disability and effective date of disability are assigned.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran was advised in May 2011, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claims, and the responsibilities of the Veteran and VA in obtaining such evidence. He was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits of the claims. 

With regard to the duty to assist, the Veteran's VA treatment records, available private treatment records identified by the Veteran, and his lay statements of argument have been obtained.  The Veteran's service treatment records could not be obtained because of a fire-related incident.  Attempts to obtain this information from other sources were unsuccessful.  Any further attempts to obtain the Veteran's service treatment records would be futile.  The appellant has not referenced further outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.



The RO also notified the Veteran that his service treatment records were unavailable, and requested that he send any records he may have, or any information as to their whereabouts to VA.  See the September 2011 letter to the Veteran.  The Veteran responded that he did not have any records and cannot send them to VA. 

The Board finds that the VA has satisfied its heightened duty to assist the Veteran. In such situations, the Board also has a heightened obligation to explain its findings and conclusions, and to consider fully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 584   (1992); O'Hare v. Derwinski, 1 Vet App. 365   (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Board is mindful of this obligation in its determination below. 

Also, the Board notes that records from the Social Security Administration (SSA) are unavailable.  The RO was notified of their unavailability in December 2013.   In January 2014, the RO notified the Veteran that medical records from SSA were unavailable.  He was asked to provide any records in his possession, which he did not.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).

In addition, the Veteran was afforded VA examinations in January 2012 and December 2013 to determine the nature and etiology of his claimed disorder, and to evaluate the severity of his bilateral hearing loss disability.  The VA examiners reviewed the claims folders and recorded the Veteran's reported history and the clinical findings and audiogram results in the examination report, and provided comprehensive statements in support of the medical conclusions.  Both VA examination reports contain notation on the functional effect of the Veteran's bilateral sensorineural hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.  The Board finds that the medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384   (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran claims service connection for tinnitus.  The Veteran reports that he was exposed to acoustic trauma in the form of the noise of artillery weapons fire during service and that this is the cause of a current tinnitus.  Notably, VA has conceded the Veteran's exposure to acoustic trauma when it awarded service connection for bilateral hearing loss.  See January 2012 rating decision. 

As noted above, the Veteran's service treatment records are unavailable.  Post-service medical records do not show that the Veteran reported symptoms of tinnitus.  A March 2011 private audiology treatment record from Beltone shows the Veteran indicated hearing loss as a medical problem, and there was no mention of tinnitus complaints in the treatment record.  

At a January 2012 VA audiology examination, the Veteran reported noised exposure to artillery and other weapons fire during service.  He did not report any history of tinnitus symptoms.  After full examination, the diagnosis was bilateral sensorineural hearing loss. The examiner reviewed the evidence of record and specifically indicated that no opinion was expressed as to the etiology of tinnitus, because the Veteran denied having any current symptoms of tinnitus.  No diagnosis of tinnitus was made. 

Similarly, the report of a December 2013 VA audiology examination shows that the Veteran denied any current or past medical history related to tinnitus, ringing, buzzing or ear noise issues.  The examiner reviewed the evidence of record and specifically indicated that no opinion was expressed as to the etiology of tinnitus, because the Veteran responded "No" when asked whether he currently had or ever has had tinnitus, ringing, buzzing, or any noise in his ears.  No diagnosis of tinnitus was made. 

VA has conceded that the Veteran was exposed to acoustic trauma during his period of service and he has been service connection for hearing loss disability.  However, there is simply no objective evidence of a current tinnitus disability and the subjective evidence of tinnitus is not credible.  While the Veteran claimed service connection for tinnitus in his April 2011 application for VA benefits as well as reported symptoms of constant ringing in his ears in letters dated in May 2011 and January 2012, he has denied having tinnitus to the medical professional who has treated and evaluated his hearing.  He denied having tinnitus at the January 2012 VA examination and again at the December 2013 VA examination.  Here, the Veteran's subjective reports of tinnitus, although competent, and not considered credible, given his inconsistent reports.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Moreover, there is no current diagnosis of tinnitus in the medical evidence. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for tinnitus; the benefit-of-the-doubt rule does not apply and service connection for tinnitus is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).




Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

Here, as discussed further below, the severity of the Veteran's symptomatology due to his disability has increased during the period under appeal.  Thus, currently assigned staged ratings are warranted in this case. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

The Veteran claims entitlement to increased disability ratings for his bilateral hearing loss.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b).  

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affects on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

      Prior to December 5, 2013

The Veteran asserts entitlement to an evaluation in excess of 10 percent prior to December 5, 2013 for bilateral sensorineural hearing loss. 

Prior to December 5, 2013, the Veteran's hearing impairment is determined by medical findings that are recorded in a January 2012 VA audiology examination.  The audiometric findings in the 2012 examination report revealed pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 50, 75, 65, and 80 decibels in the right ear; and 65, 80, 75, and 75 decibels in the left ear.  Pure-tone threshold averages were 67.5 in the right ear and 72.5 in the left ear.  Speech recognition testing revealed speech recognition abilities were 92 percent in the right ear and 90 percent in the left ear.  The 2012 VA examiner noted that Veteran complained that he has difficulty hearing others, but he denied any impact on his activities of daily living or occupational functioning. 

Initially, the Board observes that the 2012 audiometric findings do demonstrate that the Veteran has an exceptional pattern of hearing impairment in his left ear, but not his right.  He has pure tone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, and 4000 Hz levels in the left ear, but in the right ear he does not have pure tone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, nor 4000 Hz levels, nor a pure tone threshold at 1000 Hz of 30 decibels or less coupled with a pure tone threshold at 2000 Hz of 70 decibels or more.   See 38 C.F.R. § 4.86.  As such, Table VIa will be used to determine the severity of the Veteran's left ear hearing impairment, and Table VIa will be used to determine the severity of his right ear hearing impairment.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's right ear hearing loss scores and applying 38 C.F.R. § 4.86, Table VIa, to the Veteran's left ear hearing loss scores, the findings from the 2012 examination show that his right ear qualified as Level II (pure tone threshold average of 67.5 decibels, speech recognition score of 92 percent), and his left ear qualified as Level VI (pure tone threshold average of 72.5 decibels).  The application of these levels under Table VII warrants a 10 rating for hearing loss disability.  See 38 C.F.R. § 4.85(e).  

There is no objective evidence that he meets the criteria for an evaluation in excess of 10 percent.  Although the record does contain the report of a March 2011 private audiogram, the results have not been interpreted, and the speech recognition scores were not achieved using the Maryland CNC word list as required by VA regulations.  See 38 C.F.R. § 4.85 (b).  Moreover, the 2012 VA examination report contains the more recent audiometric findings for the period prior to December 5, 2013.  

Based on the findings shown in the January 2012 VA examination report, the Board finds that the mechanical application of the applicable diagnostic criteria to the evidence in the record warrants a 10 percent disability rating prior to December 5, 2013.  See 38 C.F.R. §§ 4.85(c) and 4.86(a).  

The Board acknowledges the Veteran's contention that his hearing loss was worse prior to the date of the December 5, 2013 VA examination; however, the medical evidence does not demonstrate an actual worsening of the Veteran's disability until the date of that examination.  The rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The December 5, 2013 VA examination is the first audiometric evidence of record that demonstrates a worsening of the Veteran's disability.  The Veteran's claim for an evaluation in excess of 10 percent prior to December 5, 2013 for his bilateral hearing loss is denied. 

      Since December 5, 2013

The report of the December 2013 VA audiology examination shows the severity of the disability due to the Veteran's bilateral sensorineural hearing loss has increased.  The audiometric findings in the December 2013 examination report revealed pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows:  55, 70, 70, and 75 decibels in the right ear; and 65, 80, 75, and 75 decibels in the left ear.  Pure-tone threshold averages were 68 in the right ear and 74 in the left ear.  The examiner noted that diagnostic testing revealed valid pure-tone threshold results.  Speech recognition testing revealed speech recognition abilities were 52 percent in the right ear and 56 percent in the left ear.  The VA examiner diagnosed the Veteran with sensorineural hearing loss in both ears.  The examiner noted that the Veteran's disability causes him functional impairment due to difficulty hearing and understanding speech when people are not facing him, despite the use of hearing aids.  

The audiometric findings from the 2013 VA examination do demonstrate that the Veteran has an exceptional pattern of hearing impairment in both ears, as the Veteran pure tone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, and 4000 Hz levels, to warrant application under Table VIa.  See 38 C.F.R. § 4.86.  However, the Veteran receives higher levels of hearing impairment for both ears under the application of Table VI.  As such, Table VI will be used to determine the severity of the Veteran's hearing impairment in both ears since December 5, 2013.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, the findings from the December 2013 examination show that his right ear qualified as Level VIII (pure tone threshold average of 68 decibels, speech recognition score of 52 percent), and his left ear qualified as Level VIII (pure tone threshold average of 74 decibels, speech recognition score of 56 percent).  

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for an evaluation in excess of 50 percent, as the evaluation indicated at the intersection of the columns for Level VIII for both ears is 50 percent.  

At no point does the evidence of record since the date of the December 2013 VA examination report show that an evaluation in excess of 50 percent is warranted for bilateral sensorineural hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.    As such, the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 50 percent for his service connected bilateral hearing loss from December 5, 2013.

In short, the preponderance of the evidence is against a finding that the Veteran's for the bilateral sensorineural hearing loss disability warrants a 10 percent evaluation prior to December 5, 2013, and thereafter in excess of 50 percent.  

Although the Veteran asserts that his hearing is more severe than the criteria associated with a 10 percent evaluation prior to December 5, 2013, and thereafter in excess of 50 percent evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann, 3 Vet. App. at 345.  The current staged 10 percent evaluation prior to December 5, 2013 and the 50 percent evaluation thereafter are reflected by the medical evidence on record.  The Veteran has not asserted and there is no indication that the findings from either of the VA examination reports are inadequate.  

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the Board must consider the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  While the Veteran contends that his hearing impairment makes it difficult for him to hear people talking, he has not asserted any significant impact from his hearing impairment on his ability to work.  See January 2012 and December 2013 VA Audiology Examination reports.  
Based on the above, the Board finds that the Veteran's claim for an evaluation in excess of 10 percent prior to December 5, 2013 and an evaluation in excess of 50 percent thereafter for bilateral sensorineural hearing loss disability cannot be granted.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Extraschedular Considerations 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected hearing loss. 

In reaching this conclusion, the Board considered that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In this regard, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, which were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. 

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for an evaluation in excess of 10 percent prior to December 5, 2015, and thereafter in excess of 50 percent disabling, under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned scheduler rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

      Total Disability due to Individual Unemployability 

The Board has considered whether a remand for consideration of total disability benefits based on individual unemployability (TDIU) is warranted.  The Court of Appeals of Veterans Claims (Court) has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has asserted that his symptomatology has impacted his ability to communicate, at no time during the pendency of this claim has the Veteran alleged that he is unemployable as a result of his bilateral hearing loss disability.  Therefore, further consideration of this matter is not necessary.


ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to an initial evaluation in excess of 10 percent prior to December 5, 2013, and thereafter in excess of 50 percent, for bilateral hearing loss disability is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


